        Case 6:19-mj-00039-JDP Document 18 Filed 01/15/21 Page 1 of 2


 1   Sean O. Anderson
     Legal Officer
 2   NATIONAL PARK SERVICE
 3   Legal Office
     P.O. Box 517
 4   Yosemite, California 95389
     Telephone: (209) 372-0241
 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                        Docket Number: 6:19-mj-00039-JDP
12                        Plaintiff,
13                                                     MOTION TO VACATE REVIEW
                                                       HEARING AND TERMINATE
14    DEWEY JAY BRAZELTON,                             PROBATION; AND ORDER THEREON
15                        Defendant.
16

17          The United States, by and through its representative, Sean O. Anderson hereby moves the

18   Court for an Order to Vacate the review hearing currently scheduled in this matter for January 26,

19   2021 and terminate probation. The Defendant is in agreement with this request. To date,

20   Defendant has complied with all the terms of unsupervised probation as ordered by this Court on

21   February 27, 2020.

22                                                        Respectfully submitted,

23
                                                          McGREGOR SCOTT
24                                                        United States Attorney
25

26           Dated: January 13, 2021                      /S/ Sean O. Anderson______
                                                          SEAN O. ANDERSON
27                                                        Legal Officer
                                                          Yosemite National Park
28
                                                      1
       Case 6:19-mj-00039-JDP Document 18 Filed 01/15/21 Page 2 of 2


 1
                                                 ORDER
 2
              Upon motion by the United States filed January 13, 2021 (Doc. No. 17) and for good
 3
     cause shown, the Review Hearing scheduled for January 26, 2021 in the case United States v.
 4   Brazelton, no. 6:19-mj-00039-JDP, is vacated and probation terminated.
 5

 6   IT IS SO ORDERED.

 7

 8   Dated:      January 14, 2021
                                                      HELENA M. BARCH-KUCHTA
 9                                                    UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                      2
